DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action in response to the argument filed on 26 January 2021.  Claims 1-20 are currently pending and have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: The claims 1-9 are a method, claims 11-18 are system and claims 19-20 are medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A:
Prong 1: Examiner points to independent claims 1, 11 and 19, the claims recite  receiving product information characterizing a product from merchant the product information including at least one measurement characterizing the product acquired in real-time, calculating a remaining life of the product information, plurality of factors and the calculated remaining life of the product and transmitting a promotion to purchase the product at discount in response to determining that the remaining life of the product is less than a predefined threshold, the discount calculated based upon the real time product of the product.  These limitations, as drafted, are a 
Prong 2:  The claims recite receiving and transmitting information to and from merchant devices and user devices via a communication channel.  The merchant and the user devices in both steps are recited at a high-level of generality (i.e., as a generic devices performing generate computer function of receiving and transmitting information) such that is amount no more than mere instructions to apply the exception using a generic computer components.  The receiving and transmitting steps are recited at a high level of generality (i.e., as a general means of gathering product information for use in the calculating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.   The by a cloud-based server that performs the calculating step and communication channel   also recited receiving and transmitting steps are also recited  at a high level of generality, and merely automates the receiving, calculating  and transmitting steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (i.e., cloud-based server, user devices, merchant devices and communication channel).    The combination of these 
 
Step 2B:    As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the network appliance is anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate  that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving and transmitting steps is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Dependent claims 2, 3, 11, 12 and 20, they recite limitation that further define the same abstract idea noted in claim 1.   In additional, they recite the additional elements of transmitting to client device b server for displayed on a graphical user interface display space.  The cloud-based server, client devices and interface are received at high level-of generality such that it amounts no more than mere instruction’s to apply the exception using a generic computer components.  Even in combination, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
Dependent claims 4 and 13, these claim recites limitation that further define the same abstract idea noted in claim 1.   In additional, they recite the additional elements of transmitting and receiving from to client device for display on a graphical user interface as a result of receiving input.   The client devices and interface are received at high level-of generality such that it amounts no more than mere instruction’s to apply the exception using a generic computer components.  Even in combination, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
Dependent claims 5-7 and 14-16, these claim recites limitation that further define the same abstract idea noted in claim 1.  They do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reasons given above.  

Dependent claims and 17, this claim recites limitation that further define the same abstract idea noted in claim 1.   In additional, it recite the additional elements of the merchant device includes a communications -enable refrigerator, a communications-enable cold storage, etc.   The merchant device recited at high level-of generality such that it amounts no more than mere instruction’s to apply the exception using a generic computer components.  Even in combination, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  

Dependent claims 8 and 18, this claim recites limitation that further define the same abstract idea noted in claim 1.   In additional, they recite the additional elements of the client device includes a mobile devices, a fuel dispenser, a television, store disply etc.   The client device recited at high level-of generality such that it amounts no more than mere instruction’s to apply the exception using a generic computer components.  Even in combination, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  



 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US Pub., 2016/0259341)  in view of Averbuch (US Pub., 2011/0153400 A1)

With respect to claims 1 and 19, High teaches a method and non- transitory computer program product, the method comprising: 

establishing, by a cloud-based server, a communications channel with a merchant device over a computer network (Figs. 1, and 15 ,  paragraph [0040], discloses the shopping facility ,   paragraph [0233], discloses the system 1500 may include or may be implemented at least partially .., and paragraph [0236], discloses central computer system 150 implements  on remote or cloud-based  server) ; 
receiving, by the cloud-based server, product information characterizing a product from the merchant device via the communications channel, the product information including at least one measurement characterizing the product acquired in real-time by at least one sensor (paragraph [0103], discloses receive product availability information from a retail inventory database and paragraph [0200], discloses based on or more product of interest and from inventory  database the central computer system can obtain identifying information of one or more recommended companion product ..); and
 calculating, by the cloud-based server, a remaining life of the product based on the product information received from the merchant device (paragraph [0200], discloses identifying the one or more companion of products.., companion products, products attempting to marketed and/or pushed by shopping facility (e.g. products approaching expiration  [remaining of the product life]  , the identification of the one or more companion products bay be based on a listing that associates categories, sub-categories, etc. ). 
High teaches the above elements including user interface unit to propose the purchase of at least one of the com notifying the customer the product or companion product is on sale (paragraph [0202]) and user interface unit direct the customer to a location of a product interests as well as a location of the at least one companion product (paragraph [0203]).  Nevertheless, High does not explicitly teach the corresponding companion products, products attempting to marketed and/or pushed by shopping facility (e.g. products approaching expiration and the notified product as a sale is calculated based on remaining life of the product and the corresponding product is transmitted for purchase.  

However, Averbuch teaches calculating, by the cloud-based server, a real-time price of the product based on a plurality of factors including the calculated remaining life of the product (paragraph [0011], discloses dynamically select member of product types based on their remaining lifetimes and associated dynamic promotion prices, paragraph [0012], discloses dynamically be offered with distinct price promotions , the offered prices promotion are based on the remaining lifetime of each individual  … paragraph [0027], discloses promotion server calculate the price promotion option and remaining lifetime associated with each CDL); and 

transmitting, by the cloud-based server, a promotion to purchase the product at a discount to a first client device in response to determining that the remaining life of the product is less than a predefined threshold, the discount calculated based upon the real- time price of the product (Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication .. ).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to combine attempting to be marked and/or pushed by the shopping facility to address product approaching expiration date of High with calculating the price promotion option and remaining lifetime associated with each Cycled Discount Label of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  
With respect to claim 2, High in view of Averbuch teaches elements of claim 1, except
However, Averbuch teaches the method further comprising: transmitting, by the cloud-based server to a second client device and to be displayed on a graphical user interface display space of the second client device, at least one of the remaining life of the product, an original product, and a flag indicating whether the promotion to purchase the product at the discount has been transmitted (Figs. 3, 8 and paragraph [0016], discloses price promotion option on a disply device). Therefore, it would have been obvious to the one ordinary skill in the art at the time of 

With respect to claim 3, High in view of Averbuch teaches elements of claim 1, except 

However, Averbuch teaches wherein the transmitting further comprises: transmitting, to the first client device and to be displayed on a graphical user interface display space of the first client device, the promotion to purchase the product at the discount(Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication) . Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to combine attempting to be marked and/or pushed by the shopping facility to address product approaching expiration date of High with calculating the price promotion option and remaining lifetime associated with each Cycled Discount Label of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  
With respect to claim 4, High in view of Averbuch teaches elements of claim 1, except 
 However,  Averbuch transmitting an alert to a second client device in response to calculating that the remaining life of the product is less than the predefined threshold; and (Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication) . Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to combine attempting to be marked and/or pushed by the shopping facility to address product approaching expiration date of High with calculating the price promotion option and remaining lifetime associated with each Cycled Discount Label of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  
 
With respect to claim 5, High in view of Averbuch teaches elements of claim 1, except
 
However, Averbuch wherein calculating the remaining life of the product further comprises: calculating a percent depreciation of the product; wherein the percent depreciation of the product is a function of a type of the product, a life of the product, a percent affected with favorable environmental conditions, a percent affected with unfavorable environmental conditions, and a packaging of the product(Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication) . Therefore, it would have 
 With respect to claim 6, High in view of Averbuch teaches elements of claim 1, furthermore, High teaches the method  wherein calculating the remaining life of the product is further based on at least one of manufacturing date, expiration date, best-before date, demand and supply, favorable environmental conditions, favorable temperature, favorable humidity, favorable packaging, favorable weather, and favorable solvents(paragraph [0200], discloses identifying the one or more companion of products.., companion products, products attempting to marketed and/or pushed by shopping facility (e.g. products approaching expiration  [remaining of the product life]  , the identification of the one or more companion products bay be based on a listing that associates categories, sub-categories, etc. ). 
.  
With respect to claim 7, High in view of Averbuch teaches elements of claim 1, furthermore, High teaches the method   wherein the plurality of factors further includes at least one of environmental conditions, packaging, region, season, customer type, store type, temperature, humidity, light, number of units of the product remaining, age of the product, weather forecast, demand and supply, type of the product, and number of units of the product sold(paragraph [0200], discloses identifying the one or more companion of products.., companion products, products attempting to marketed and/or pushed by shopping facility (e.g. products approaching expiration  [remaining of the product life]  , the identification of the one or more companion products bay be based on a listing that associates categories, sub-categories, etc. ). 
 With respect to claim 8, High in view of Averbuch teaches elements of claim 1, furthermore, High teaches the method   wherein the merchant device includes a communications- enabled refrigerator, a communications-enabled cold storage, a communications-enabled low humidity silica container, a communications-enabled humidity inducing water sprayer based container, a communications-enabled luminous containers, a 17Docket No. (201816) 047376-274F02US communications-enabled pH maintaining containers, and a communications-enabled hot storage (paragraph [0402], discloses temperature is going to drop below a threshold and paragraph [0240], discloses a temperature sensor ..,   ).  

With respect to claim 9, High in view of Averbuch teaches elements of claim 1, furthermore, High teaches wherein the first client device includes at least one of a mobile device, a fuel dispenser, a television, a store display, a registered mobile device, a digital billboard, a video player in a car, a navigation system, a smart speaker, a smart watch, a health based fitness watch, a smart glasses, an advertisement display, and an advertisement communications channel (paragraph [0182], discloses displays and into the mobile item) .

With respect to claim 10, High teaches a system comprising: 
a merchant device communicatively coupled to at least one sensor (Figs. 1, and 15 ,  paragraph [0040], discloses the shopping facility ,   paragraph [0233], discloses the system 1500 may include or may be implemented at least partially .., and paragraph [0236], discloses central computer system 150 implements  on remote or cloud-based  server) and configured to: 
(paragraph [0103], discloses receive product availability information from a retail inventory database and paragraph [0200], discloses based on or more product of interest and from inventory  database the central computer system can obtain identifying information of one or more recommended companion product ..); 
establish, by a cloud-based server, a communications channel with a merchant device over a computer network (Figs. 1, and 15 ,  paragraph [0040], discloses the shopping facility ,   paragraph [0233], discloses the system 1500 may include or may be implemented at least partially .., and paragraph [0236], discloses central computer system 150 implements  on remote or cloud-based  server) ; 
receive the product information characterizing that product from the merchant device via the communication channel sensor (paragraph [0103], discloses receive product availability information from a retail inventory database and paragraph [0200], discloses based on or more product of interest and from inventory  database the central computer system can obtain identifying information of one or more recommended companion product ..);  and
 calculate, a remaining life of the product based on the product information received from the merchant device (paragraph [0200], discloses identifying the one or more companion of products.., companion products, products attempting to marketed and/or pushed by shopping facility (e.g. products approaching expiration [remaining of the product life], the identification of the one or more companion products bay be based on a listing that associates categories, sub-categories, etc.). 
).  Nevertheless, High does not explicitly teach the corresponding companion products, products attempting to marketed and/or pushed by shopping facility (e.g. products approaching expiration and the notified product as a sale is calculated based on remaining life of the product and the corresponding product is transmitted for purchase.  

However, Averbuch teaches calculating, by the cloud-based server, a real-time price of the product based on a plurality of factors including the calculated remaining life of the product (paragraph [0011], discloses dynamically select member of product types based on their remaining lifetimes and associated dynamic promotion prices, paragraph [0012], discloses dynamically be offered with distinct price promotions , the offered prices promotion are based on the remaining lifetime of each individual  … paragraph [0027], discloses promotion server calculate the price promotion option and remaining lifetime associated with each CDL);  

transmit,  a promotion to purchase the product at a discount to a first client device in response to determining that the remaining life of the product is less than a predefined threshold, the discount calculated based upon the real- time price of the product (Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication .. ); and   
the first client device configured to:  receive from the cloud-based server, the promotion to purchase the product (paragraph [0036], discloses targeting aged PTMs could be offer for these PTs to accelerate purchasing). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to combine attempting to be marked and/or pushed by the shopping facility to address product approaching expiration date of High with calculating the price promotion option and remaining lifetime associated with each Cycled Discount Label of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  
With respect to claim 11, High in view of Averbuch teaches elements of claim 10, furthermore, High teaches the system further comprising: 
a second client device (paragraph [0040], discloses mobile devices.., provided one or more user interfaces to allow various users to interact with the system,) including  comprising:
 a graphical user interface display space (paragraph [0056], discloses disply screen of the typical smart phone devices and paragraph [0082], discloses user interface implemented at a user interface unit 114 9such as a smart phone or tablet devise)) .
High teaches the above elements, but failed to teach 
However, Averbuch teaches wherein the cloud-based server is further configured to: 
transmit, to the second client device, at least one of the remaining life of the product, an original price of the product, the real-time price of the product, a number of remaining units of the product, and a flag indicating whether the promotion to purchase the product at the discount has been transmitted(Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication .. ).   
wherein the second client device is configured to: 

receive at least one of the remaining life of the product, the original price of the product, the real-time price of the product, the number of remaining units of the product, and the flag indicating whether the promotion to purchase the product at the discount has been transmitted(Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication .. ); and 
display, within the graphical user interface display space, at least one of the remaining life of the product, the original price of the product, the real-time price of the product, the number of remaining units of the product, and the flag indicating whether the promotion to purchase the product at the discount has been transmitted (paragraph [0036], discloses targeting aged PTMs could be offer for these PTs to accelerate purchasing). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to combine attempting to be marked and/or pushed by the shopping facility to address product approaching expiration date of High with calculating the price promotion option and remaining lifetime associated with each Cycled Discount Label of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  
  

With respect to claim 12, High in view of Averbuch teaches elements of claim 10, furthermore, High teaches the system wherein the first client device further comprises: a graphical user interface display space; wherein the first client device is further configured to: display, within the graphical user interface display space, the promotion to purchase the product at the discount (paragraph [0040], discloses product for disply and/or for sale).  

With respect to claim 13, High in view of Averbuch teaches elements of claim 10, furthermore, High teaches the system further comprising:
 a second client device; 
wherein the cloud-based server is further configured to:
receive, from the second client device, user input initiating the transmitting of the promotion to purchase the product at the discount to the first client device (paragraph [0041], discloses inputs from the plurality of user interface unit);
 wherein the second client device is configured to: 
receive the alert(paragraph [0117], discloses alert may be sent);
 receive the user input(paragraph [0041], discloses inputs from the plurality of user interface unit); and
 transmit, to the cloud-based server, the user input (paragraph [0051], discloses input from a user forward that content to central computer) ; 
wherein the promotion to purchase the product at the discount is transmitted by the cloud-based server to the first client device in response to receiving the user input(paragraph [0040], discloses product for disply and/or for sale).  

 transmit an alert to the second client device in response to calculating that the remaining life of the product is less than the predefined threshold(paragraph [0011], discloses dynamically select member of product types based on their remaining lifetimes and associated dynamic promotion prices, paragraph [0012], discloses dynamically be offered with distinct price promotions , the offered prices promotion are based on the remaining lifetime of each individual  … paragraph [0027], discloses promotion server calculate the price promotion option and remaining lifetime associated with each CDL). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to combine attempting to be marked and/or pushed by the shopping facility to address product approaching expiration date of High with calculating the price promotion option and remaining lifetime associated with each Cycled Discount Label of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  

With respect to claim 14, High in view of Averbuch teaches elements of claim 10, except 
However, Averbuch teaches the system wherein calculating the remaining life of the product further comprises: calculating a percent depreciation of the product; wherein the percent depreciation of the product is a function of a type of the product, a life of the product, a percent affected with favorable environmental conditions, a percent affected with unfavorable environmental conditions, and a packaging of the product(paragraph [0011], discloses dynamically select member of product types based on their remaining lifetimes and associated dynamic promotion prices, paragraph [0012], discloses dynamically be offered with distinct price promotions , the offered prices promotion are based on the remaining lifetime of each individual  … paragraph [0027], discloses promotion server calculate the price promotion option and remaining lifetime associated with each CDL). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to combine attempting to be marked and/or pushed by the shopping facility to address product approaching expiration date of High with calculating the price promotion option and remaining lifetime associated with each Cycled Discount Label of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  
  With respect to claim 15, High in view of Averbuch teaches elements of claim 10, except 
However, Averbuch teaches   wherein calculating the remaining life of the product is further based on at least one of manufacturing date, expiration date, best-before date, demand and supply, favorable environmental conditions, favorable temperature, favorable humidity, favorable packaging, favorable weather, and favorable solvents product(paragraph [0011], discloses dynamically select member of product types based on their remaining lifetimes and associated dynamic promotion prices, paragraph [0012], discloses dynamically be offered with distinct price promotions , the offered prices promotion are based on the remaining lifetime of each individual  … paragraph [0027], discloses promotion server calculate the price promotion option and remaining lifetime associated with each CDL). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to combine attempting to be marked and/or pushed by the shopping facility to address product approaching expiration date of High with calculating the price promotion option and remaining lifetime associated with each Cycled Discount Label of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  
(paragraph [0182], discloses displays and into the mobile item) .
  With respect to claim 17, High in view of Averbuch teaches elements of claim 10,furthmore, High teaches the system  wherein the merchant device includes a communications- enabled refrigerator, a communications-enabled cold storage, a communications-enabled low humidity silica container, a communications-enabled humidity inducing water sprayer based container, a communications-enabled luminous containers, a communications-enabled pH maintaining containers, and a communications-enabled hot storage(paragraph [0402], discloses temperature is going to drop below a threshold and paragraph [0240], discloses a temperature sensor ..,   ).  

 
With respect to claim 17, High in view of Averbuch teaches elements of claim 10,furthmore, High teaches the system  wherein the first client device includes at least one of a mobile device, a fuel dispenser, a television, a store display, a registered mobile device, a digital billboard, a video player in a car, a navigation system, a smart speaker, a smart watch, a health based fitness watch, a smart glasses, an advertisement display, and an advertisement communications channel(paragraph [0182], discloses displays and into the mobile item) .

 (paragraph [0040], discloses product for disply and/or for sale).  
Response to Arguments
Prior art to be considered:
Elberbaum et al (US Patent No., 9,679, 326 B2) discloses a storage device and method for controlling a storage facility of at least one of merchandize and service item.
Patel et al (US Pub., 2019/0005429 A1) disclose the present invention relates to novel methods, tools and system that offer alternative for more efficiently tracking product and monitoring the expiration status of goods. 

 
Applicant's arguments of 35 U.S.C 101 rejections filed 28 January 2021 with respect to claims 1-20 have been fully considered but they are not persuasive. The 35 U.S.C 101 rejection is updated the rejection is maintained.  
 
Applicant's arguments filed of 35 U.S.C 103(a) rejections filed 28 January 2021 with respect to claims 1-20 have been fully considered but they are not persuasive.   in general, applicants claimed elements recites receiving product infoatmion characterizing the product form the merchant information including at least one measurement characterizing the product,  

Applicant argued that High and Averbuch, alone or in combination fail to teach or suggest “receiving cloud-based server, product information  characterizing a product from the merchant device via the communication  channel, the product infoatmion include at least one measurement charactering the product acquired in real-time by at least one sensor communicatively coupled to the merchant device is not persuasive.  
High in paragraph [0103], discloses  receive product availability information from a retail inventory database and paragraph [0200], discloses   based on or more product of interest and from inventory  database the central computer system can obtain identifying information of one or more recommended companion product  and in paragraph [0202] discloses obtain marketing information regarding the category of identified one or  more products of interest and/or identified one or more of the companion products.    This marketing material may also be communicated to cause the motorized transport unit to present the marketing information when proposing the at least one companion product to the customer. Again, this may be presented through audio, video, text, other such presentation, or combination. For example, the marketing material may include identifying a price of the product, a price of the product compared to a competitor's price, an explanation of how the companion product is utilized and/or beneficial in view of the product or category of interest, notifying the customer the product or companion product is on sale, and other such marketing.  Therefore, High address the claimed limitation.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SABA DAGNEW/Primary Examiner, Art Unit 3682